—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered May 12, 1993, convicting him of robbery in the second degree, robbery in the third degree, criminal possession of stolen property in the fourth degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty (see, People v Ladelokun, *709192 AD2d 723; People v Pettway, 140 AD2d 721, 722). The record establishes that the defendant knowingly, intelligently, and voluntarily chose to plead guilty, after consulting with counsel. Moreover, although he was afforded a reasonable opportunity to set forth the grounds upon which his application was premised, the defendant merely proclaimed that he was innocent, despite his explicit admissions of guilt at the plea proceeding (see, People v Smith, 157 AD2d 871). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.